                Case 2:17-cv-00094-RAJ Document 206 Filed 11/13/18 Page 1 of 2



1                                                              The Honorable Richard A. Jones

2

3                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
4                                       AT SEATTLE

5
     ABDIQAFAR WAGAFE, et al.,                      No. 2:17-cv-00094-RAJ
6
                                Plaintiffs,         ORDER GRANTING STIPULATED
7                                                   MOTION FOR ENTRY OF AMENDED
          v.                                        CASE SCHEDULE AND TRIAL DATE
8
     DONALD TRUMP, President of the
9    United States, et al.,
10                             Defendants.
11
            THE COURT, having considered the parties’ Stipulated Motion for Entry of
12
     Proposed Amended Case Schedule and Trial Date, and the parties’ agreements and
13   continued efforts referred to therein for resolving discovery issues, being fully advised,

14   and finding good cause, GRANTS the parties’ Stipulated Motion (Dkt. #205) and orders
     that the previously scheduled trial of this case and pretrial deadlines are amended as
15
     follows:
16          BENCH TRIAL DATE                                   JULY 29, 2019
17          Length of Trial                                    5 days
18          Deadline to Complete Discovery                     February 11, 2019
            (other than expert discovery and
19          all depositions) which extension
            does not authorize new written
20
            discovery requests (other than
            requests to admit) or subpoenas
21
            for document production
22
     ORDER GRANTING STIPULATED MOTION FOR                   UNITED STATES DEPARTMENT OF JUSTICE
23   ENTRY OF AMENDED CASE SCHEDULE AND                    Civil Division, Office of Immigration Litigation
     TRIAL DATE - 1                                               Ben Franklin Station, P.O. Box 878
     (2:17-CV-00094-RAJ)                                                Washington, DC 20044
                                                                            (202) 616-4900
            Case 2:17-cv-00094-RAJ Document 206 Filed 11/13/18 Page 2 of 2



1         Expert Witness Disclosures/Reports                   February 25, 2019
          Under FRCP 26(a)(2) Due
2
          Deadline for Depositions
3         (other than of experts)                              March 11, 2019

4         Responsive Expert Witness
          Disclosure/ Reports Under
5         FRCP 26(a)(2) Due                                    March 18, 2019

6          Deadline to Complete Expert Discovery               April 11, 2019
           (including all expert depositions)
7
           All dispositive motions must be filed by            April 25, 2019
8          and noted on the motion calendar no later
           than the fourth Friday thereafter pursuant to
9          LCR7(d)(3)
10         All motions in limine must be filed by              June 25, 2019
           and noted on the motion calendar no later
11
           than three Fridays thereafter pursuant to
           LCR7(d)(4)
12
           Agreed Pretrial Order due                           July 8, 2019
13
           Pretrial conference                                 To be set by the Court
14

15
           Trial briefs, deposition designations, and
           trial exhibits due                                  July 15, 2019
16

17
           DATED this 13th day of November, 2018.
18

19                                                      A
20                                                      The Honorable Richard A. Jones
                                                        United States District Judge
21

22
     ORDER GRANTING STIPULATED MOTION FOR                   UNITED STATES DEPARTMENT OF JUSTICE
23   ENTRY OF AMENDED CASE SCHEDULE AND                    Civil Division, Office of Immigration Litigation
     TRIAL DATE - 2                                               Ben Franklin Station, P.O. Box 878
     (2:17-CV-00094-RAJ)                                                Washington, DC 20044
                                                                            (202) 616-4900
